Case: 12-11523         Date Filed: 01/16/2013   Page: 1 of 4

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11523
                                        Non-Argument Calendar
                                      ________________________

                                 D.C. Docket No. 3:11-cv-00445-JBT



BRANDY FORSYTH,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

                                                 versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (January 16, 2013)

Before BARKETT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Brandy Forsyth appeals the magistrate judge’s order affirming the Social
              Case: 12-11523        Date Filed: 01/16/2013        Page: 2 of 4

Security Administration’s denial of her applications for disability insurance

benefits and supplemental security income.1 On appeal, Forsyth argues that the

Administrative Law Judge (“ALJ”) improperly afforded greater weight to the

opinion of a nonexamining doctor than to her treating physicians, and erroneously

found her not disabled despite the opinion of an examining doctor that she would

be unable to work up to 30 percent of the time when her multiple sclerosis (“MS”)

was relapsing.

      We review a Social Security case to “determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th

Cir. 2011) (quotations omitted). “Substantial evidence is more than a scintilla and

is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. (quotations omitted). “We may not decide the facts

anew, reweigh the evidence, or substitute our judgment for that of the

Commissioner.” Id. (quotations and alteration omitted).

      The ALJ is to consider a number of factors in determining how much weight

to give to each medical opinion: (1) whether the doctor has examined the claimant;

(2) the length, nature, and extent of a treating doctor’s relationship with the


      1
             The parties consented to the exercise of jurisdiction by a magistrate judge.

                                              2
               Case: 12-11523    Date Filed: 01/16/2013   Page: 3 of 4

claimant; (3) the medical evidence and explanation supporting the doctor’s

opinion; (4) how consistent the doctor’s “opinion is with the record as a whole”;

and (5) the doctor’s specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c).

      The ALJ must give a treating physician’s opinion “substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (quotation omitted). Good cause

exists where the: “(1) treating physician’s opinion was not bolstered by the

evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”

Id. at 1241.

      Here, there is substantial evidence supporting the ALJ’s conclusion that

there was good cause to afford more weight to the opinion of Dr. Goren, a

nonexamining board-certified neurologist, than to the opinions of Dr. Vernacchio

and Dr. Kantor, who were Forsyth’s treating physicians. As explained by the ALJ

and the magistrate judge, Vernacchio did not conduct a proper neurological exam

of Forsyth, and Kantor relied too significantly on Forsyth’s subjective reports.

Additionally, Kantor’s own observations of Forsyth were materially inconsistent.

Goren had expertise in this field, had studied the entire record, and was subjected

to questioning by the ALJ and Forsyth’s attorney. Given all of these facts, the

                                         3
              Case: 12-11523     Date Filed: 01/16/2013   Page: 4 of 4

ALJ did not err by giving more credence to Goren’s conclusions than to those of

Vernacchio and Kantor. See Phillips, 357 F.3d at 1241.

      While Vernacchio and Kantor both offered conclusory opinions that Forsyth

was disabled and unable to work, the resolution of that issue is reserved for the

Commissioner. See 20 C.F.R. §§ 404.1527(d), 416.927(d). “A statement by a

medical source that [a claimant is] ‘disabled’ or ‘unable to work’ does not mean

that [the Commissioner] will determine that [the claimant is] disabled.” Id.

§§ 404.1527(d)(1), 416.927(d)(1).

      Forsyth also claims that the ALJ erred by rejecting Dr. Chodosh’s opinion

that Forsyth would be unable to work up to 30 percent of the time when her MS

was relapsing. Chodosh did not explain how he came to this conclusion, and his

own examination of Forsyth revealed that she had normal motor function, strength,

balance, and gait and that she was able to squat and rise. The ALJ did not err by

concluding that Chodosh’s opinion was not supported by his treatment records.

See id. §§ 404.1527(c), 416.927(c); Phillips, 357 F.3d at 1241.

      Accordingly, we affirm.

      AFFIRMED.




                                          4